            Case 1:20-cv-10671-JSR Document 37 Filed 02/02/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 THE DASH GROUP LLC,

                                  Plaintiff,

                    - against -                     No. 1:20-CV-10671-JSR
 JPMORGAN CHASE and EDWYNA W
 BROOKS D/B/A EW BROOKS BOOKS
 LLC,

                                  Defendants


   STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

       JED S. RAKOFF, U.S.D.J.

       The parties having agreed to the following terms of confidentiality, and the Court having

found that good cause exists for issuance of an appropriately-tailored confidentiality order

governing the pre-trial phase of this action, it is therefore hereby

       ORDERED that any person subject to this Order -- including without limitation the Parties

to this action, their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order -- shall adhere to the following terms, upon pain of contempt:

       1.       Any person subject to this Order who receives from any other person any

“Discovery Material” (i.e., information of any kind provided in the course of discovery in this

action) that is designated as “Confidential” pursuant to the terms of this Order shall not disclose

such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

       2.       The Party or person producing any given Discovery Material may designate as

Confidential only such material that consists of:
            Case 1:20-cv-10671-JSR Document 37 Filed 02/02/21 Page 2 of 8




       (a)      previously nondisclosed financial information (including without limitation

                profitability reports or estimates, percentage fees, design fees, royalty rates,

                minimum guarantee payments, sales reports and sale margins, bank account

                statements, and other bank account-related documents);

       (b)      previously nondisclosed material relating to ownership or control of any non-public

                company;

       (c)      previously nondisclosed business plans, product development information, or

                marketing plans;

       (d)      any information of a personal or intimate nature regarding any individual;

       (e)      any information that would be protected under the Federal Rules of Civil Procedure

                and/or any other applicable law in the absence of this stipulated protective order,

                including but not limited to Federal Rule 26(c)(1)(g) as “trade secret” or

                “confidential research, development, or commercial information”; or

       (f)      any other category of information hereinafter given confidential status by the Court.

       3.       With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing person or that person’s counsel may designate

such portion as Confidential by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; or (b) in the case

of electronically stored information produced in native format, by including “Confidential” in the

file or directory name, or by affixing the legend “Confidential” to the media containing the

Discovery Material (e.g., CD-ROM, floppy disk, DVD). Where only a portion of a document has

been designated as Confidential, the Producing Party shall produce for future public use another

copy of said Discovery Material with the confidential information redacted.


                                                  2
             Case 1:20-cv-10671-JSR Document 37 Filed 02/02/21 Page 3 of 8




        4.       A Producing Party or its counsel may designate deposition exhibits or testimony

within deposition transcripts as Confidential Discovery Material either by: (a) indicating on the

record during the deposition that a question calls for Confidential information, in which case the

transcript of the designated testimony shall be bound in a separate volume and marked

“Confidential Information Governed by Protective Order” by the reporter; or (b) notifying the

reporter and all counsel of record, in writing, within 10 days after a deposition has concluded, of

the specific pages and lines of the transcript as well as the deposition exhibits that are to be

designated Confidential, in which case all counsel receiving the transcript and its exhibits will be

responsible for marking the copies in their possession or under their control as directed by the

Producing Party or that person’s counsel. During the 10-day period following a deposition, all

Parties will treat the entire deposition transcript as if it had been designated Confidential as well

as all of its exhibits.

        5.       If at any time prior to the termination of this action, a Producing Party realizes some

portion(s) of Discovery Material that that person previously produced without limitation should

be designated as Confidential, the Producing Party may so designate such material by apprising

all Parties in writing and such designated portion(s) of the Discovery Material will thereafter be

treated as Confidential under the terms of this Order.

        6.       No person subject to this Order other than the Producing Party shall disclose any

of the Discovery Material designated by the Producing Party as Confidential to any other person

whomsoever, except to:

        (a)      the Parties to this action;

        (b)      counsel representing any Party in this action, including any paralegal, clerical and

                 other assistant employed by such counsel and assigned to these matters;


                                                   3
      Case 1:20-cv-10671-JSR Document 37 Filed 02/02/21 Page 4 of 8




(c)       outside vendors or service providers (such as copy-service providers and document-

          management consultants) that counsel hire and assign to this action;

(d)       as to any document, its author, its addressee, any other person indicated on the face

          of the document as having received a copy (or in the case of meeting minutes,

          presentations, and other similar materials, an attendee or presenter at the meeting),

          or any other person who counsel has a good faith basis to believe previously

          received the document in the normal course of business and/or in the course of their

          employment for a Party;

(e)       any witness who counsel for a Party in good faith believes may be called to testify

          at trial or deposition in this action, provided such person has first executed a Non-

          Disclosure Agreement in the form annexed as Exhibit A hereto;

(f)       any person retained by a Party to serve as an expert witness or otherwise provide

          specialized advice to counsel in connection with this action, provided such person

          has first executed a Non-Disclosure Agreement in the form annexed as Exhibit A

          hereto;

(g)       stenographers or court reporters engaged to transcribe depositions conducted or

          testimony given in this action;

(h)       the Court, including any appellate court, its support personnel, and court reporters;

(i)       the Parties’ insurers and insurers’ counsel participating in matters relating to this

          action and their legal, clerical, or support staff, including temporary or contract

          staff; and

(j)       any mediator or arbitrator engaged by the Parties, provided such person has first

          executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto.


                                            4
            Case 1:20-cv-10671-JSR Document 37 Filed 02/02/21 Page 5 of 8




       7.       Prior to any disclosure of any Confidential Discovery Material to any person

referred to in subparagraphs 6(e), (f) or (j), such person shall be provided by counsel with a copy

of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as Exhibit

A hereto stating that that person has read this Order and agrees to be bound by its terms. Said

counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either prior to such person being permitted to testify (at deposition or trial) or at

the conclusion of the case, whichever comes first.

       8.       All Confidential Discovery Material filed with the Court, and all portions of

pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery

Material, shall be filed under seal with the Clerk of the Court and kept under seal until further

order of the Court. The Parties will use their best efforts to minimize such sealing. In any event,

any Party filing a motion or any other papers with the Court under seal shall also publicly file a

redacted copy of the same, via the Court’s Electronic Case Filing system, that redacts only the

Confidential Discovery Material itself, and not text that in no material way reveals the Confidential

Discovery Material.

       9.       Any Party who either objects to any designation of confidentiality, or who, by

contrast, requests an expansion of the categories set forth in Paragraph 2 of this Order or still

further limits on disclosure (such as “attorneys’ eyes only” in extraordinary circumstances), may

at any time prior to the trials of this action serve upon counsel for the Producing Party a written

notice stating with particularity the grounds of the objection or request. If agreement cannot be

reached promptly, counsel for all affected persons will convene a joint telephone call with the

Court to obtain a ruling.




                                                  5
          Case 1:20-cv-10671-JSR Document 37 Filed 02/02/21 Page 6 of 8




       10.       All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,

even if such material has previously been sealed or designated as Confidential. The Court also

retains unfettered discretion whether or not to afford confidential treatment to any Confidential

Discovery Material or information contained in any Confidential Discovery Material submitted to

the Court in connection with any motion, application, or proceeding that may result in an order

and/or decision by the Court.

       11.       Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure of

such material.

       12.       If, in connection with this litigation, a Party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection (“Inadvertently

Disclosed Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture

of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

       13.       If a disclosing Party makes a claim of inadvertent disclosure, the Receiving Party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

       14.       Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing Party shall produce a privilege log with

respect to the Inadvertently Disclosed Information.




                                                  6
          Case 1:20-cv-10671-JSR Document 37 Filed 02/02/21 Page 7 of 8




       15.     The Receiving Party may move the Court for an Order compelling production of

the Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not assert

as a ground for entering such an Order the fact or circumstances of the inadvertent production.

       16.     The Producing Party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

any Party to request an in camera review of the Inadvertently Disclosed Information.

       17.     This Protective Order shall survive the termination of the litigation. Within 30 days

of the final disposition of this action, all Discovery Material designated as Confidential, and all

copies thereof, shall be promptly returned to the Producing Party, or, upon permission of the

Producing person, destroyed.

       18.     This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.



                                    [Signatures on next page]




                                                 7
          Case 1:20-cv-10671-JSR Document 37 Filed 02/02/21 Page 8 of 8




         SO STIPULATED AND AGREED.


 /s/ Eric Howard
 Eric Howard
 THE HOWARD LAW FIRM P.C.
 244 5th Avenue, Suite C-137
 New York, NY 10001
 (646) 820-LAW1 (T)
 eric@erichowardlaw.com

 Counsel for Plaintiff The Dash Group LLC


 /s/ Christopher Brown                           /s/ Sylvia E. Simson
 Christopher Brown                              Sylvia E. Simson
 BROWN & ROSEN LLC                              Keith Hammeran
 100 State Street, Suite 900                    GREENBERG TRAURIG
 Boston, MA 02109                               200 Park Avenue, 39th Floor, Suite 39-36
 Tel: (617) 728-9111                            New York, New York 10166
 cbrown@brownrosen.com                          Tel: (212) 801-9275
                                                Fax: (212) 801-6400
 Counsel for Defendant Edwyna W. Brooks         simsons@gtlaw.com
 d/b/a EW Brooks Books LLC                      hammerank@gtlaw.com

                                                Counsel for Defendant JPMorgan Chase
                                                Bank, N.A.



         SO ORDERED.
                                            _______________________________
                                               JED S. RAKOFF, U.S.D.J.

Dated:    New York, New York
          February 2, 2021




                                            8
